Title: To Thomas Jefferson from Jonathan Thompson, 18 June 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


                        Dear Sir
                        
                            New York
                            18th June 1825
                        
                    Your letter of the 8th instant I have rec’d & have also rec’d this morning a letter from Mr Bernard Peyton, dated the 14th instant at Richmond Virga enclosing a draft for thirty four dollars & 87/100 which have placed to your credit—I remain with the greatest esteem & respect your Obt Servt
                        Jonathan Thompson
                    